                  Case 1:21-mj-00016-HBB Document 2 Filed 01/19/21 Page 1 of 1 PageID #: 11
United States District Court for the Western District of Kentucky            https ://casemgt.kywd.circ6 .dcn/CaseAssign.asp? Action= MJCA




                                                 Case Assignment
                                          Standard Magistrate Assignment
                                                Case number 1:21MJ-16

                                                Note: Judge determined by charging documentation.



                                                                                       Assigned on 1/19/2021 1:32:11 PM
                                                                                                    Transaction ID: 49666

                                                                    Return




I of 1                                                                                                               1/19/2021, 12:32 PM
